Citation Nr: 0614019	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hyperthyroidism (Grave's disease).

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral exophthalmia.

4.  Entitlement to an initial rating in excess of 20 percent 
for arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1979 
and from March 1987 to October 1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston Texas.  In that decision, the RO 
granted service connection and assigned a 10 percent rating 
for hyperthyroidism (Graves' disease), granted service 
connection and assigned a 10 percent rating for exophthalmia, 
and granted service connection and assigned a noncompensable 
rating for arthritis of the right shoulder, effective 
November 1999.  In November 2005, the RO assigned a 20 
percent rating for the veteran's arthritis of the right 
shoulder, effective November 1999. 

The February 2000 rating decision on appeal also denied 
service connection for tinnitus and hearing loss.  The 
veteran testified at a video conference hearing in September 
2002 before the undersigned acting Veterans Law Judge, who is 
responsible for making the final determination in this case, 
at which time he withdrew his appeal involving service 
connection for hearing loss.  Therefore, that issue is no 
longer on appeal.  38 C.F.R. § 20.204 (2005). 

In an August 2003 decision, the Board granted service 
connection for tinnitus.  As this determination constitutes a 
full grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).  The Board also remanded the remaining 
three issues on appeal for additional development.  That 
development has been completed and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's Grave's disease causes an occasional 
tremor, fatiguability, and mental sluggishness, but has not 
caused constipation, tachycardia, or increased pulse pressure 
or blood pressure.

3.  The veteran's bilateral exophthalmia is manifested by 
diplopia at right lateral between 21 and 30 degrees and 
upward between 31 and 40 degrees.

4.  The veteran is right-hand dominant.

5.  The veteran's arthritis of the right shoulder is 
manifested by subjective complaints of pain, no objective 
evidence of instability, impingement syndrome with no 
evidence of severe incomplete paralysis of the circumflex 
nerve, and abduction from zero degrees to 170 degrees (with 
pain beginning at 90 degrees).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hyperthyroidism (Grave's disease) have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Codes 7900, 
7903 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for bilateral exophthalmia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic Codes 6079, 6090 
(2005).

3.  The criteria for an initial rating in excess of 20 
percent for arthritis of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected Grave's disease, bilateral exophthalmia, 
and arthritis of the right shoulder.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

A March 2002 letter by the RO and a January 2004 letter by 
the Appeals Management Center (AMC) fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  These letters informed the veteran that additional 
information or evidence was needed to support his initial 
service-connection claims, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II). 

Although these letters were not sent prior to the initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated with an 
additional supplemental statement of the case (SSOC) provided 
to the veteran in November 2005. 

The letters did not provide notice of the type of evidence 
necessary to establish an effective date should the veteran's 
claims be granted.  However, since the RO assigned ratings 
for each disability, and the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to an effective date to be 
assigned.  Hence, no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also provided VA examinations in December 1999, 
February 2000, and June 2005 to determine the nature and 
severity of the disabilities on appeal.  38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Hyperthyroidism (Grave's Disease)

The record shows that the veteran developed Grave's disease 
while on active duty.  In February 2000, the RO granted 
service connection and assigned a 10 percent disability 
rating for hyperthyroidism (Grave's disease), effective 
November 1999.  The veteran appealed that decision with 
respect to the 10 percent rating. 

A.  Factual Background 

VA outpatient treatment records show that the veteran was 
treated for Grave's disease on several occasions in 1999.  
These records essentially show that the veteran's Grave's 
disease caused hyperthyroidism until approximately August 
1999 when the veteran became hypothyroid.  An April 1999 
treatment record noted that the veteran's Grave's disease was 
not stable.  When seen in June 1999, the veteran reported 
increased nervousness, heart palpitations, irritability, 
heartburn, and sweating.  On physical examination, the 
clinician observed a tremor and noted that the veteran's 
thyroid was nontender and difficult to palpate.  His heart 
had a regular rate and rhythm.  In August 1999, the veteran 
said he felt sluggish and irritable but denied constipation.  
His heart had a regular rate and rhythm.  The diagnostic 
assessment was "Grave's disease, expect he will soon be 
hypothyroid."

A September 1999 report noted a recent weight gain due to 
steroids.  When seen in October 1999, the veteran reported 
that he felt well, that his energy was "pretty good," and 
that he had lost some weight.  He also denied diarrhea and 
constipation.  It was noted that no tremor or heart 
palpitations were present.  The diagnostic assessment was 
postablative hypothyroidism.  The Board notes that several of 
these reports listed elevated blood pressure readings. 

The veteran was afforded a VA examination in December 1999 to 
determine the nature and severity of his Grave's disease.  At 
that time, the veteran's primary complaint involved his eye 
problems secondary to exophthalmia due to Grave's disease.  
Parenthetically, the Board notes that a separate 10 percent 
rating has been assigned for this disability and need not be 
considered in rating his Grave's disease.  It was noted that 
he was on Synthroid replacement, which the veteran said was 
controlling his thyroid.  The veteran denied heart problems, 
including hypertension.  A physical examination revealed that 
he weighed 177 pounds (with a maximum weight of 196 pounds in 
the past year).  His blood pressure was 120/80.  A 
cardiovascular examination revealed a normal sinus rhythm, 
with no murmurs, no friction, and no extrasystoles.  The 
diagnosis was Grave's disease with bilateral exophthalmia.

The veteran continued to receive VA outpatient treatment for 
his Grave's disease from 2000 to 2002.  In February 2000, the 
veteran was seen for noncardiac chest pain, at which time an 
EKG and stress test were negative.  An April 2000 report 
noted that the veteran did not have a tremor, and that his 
heart had a regular rate and rhythm.  The diagnostic 
assessment was postablative hypothyroidism, stable on current 
Synthroid dose.

An April 2001 report noted that the veteran denied 
nervousness and heart palpitations.  It was noted that his 
Synthroid dose had been increased and that he had gained 13 
pounds in the past year (which the clinician indicated was 
due to lack of exercise).  A physical examination revealed 
that the veteran's thyroid was not palpable and that no 
tremor was present.  In February 2002, the veteran reported a 
six-week history of nervousness, fatigue, and increased 
sweating.  The clinician observed that the veteran had a fine 
tremor and that his thyroid was not palpable.  The diagnostic 
assessment was postablative hypothyroidism, rule out over-
replaced/recurrent hyperthyroidism. The Board notes that 
several of these treatment records also listed elevated blood 
pressure readings due to ocular hypertension. 

At his September 2002 hearing, the veteran's representative 
argued that the veteran's Grave's disease warranted a 
disability rating in excess of 10 percent based on the 
clinical findings showing ocular hypertension, tachycardia, 
tremors, and weight loss.  The veteran testified that he went 
from 176 pounds to 150 pounds in just 10 days.  He explained 
that he fluctuated between being hyperthyroid and 
hypothyroid.  He indicated that he was admitted to the 
emergency room several times last year because of 
tachycardia.  He also reported fatiguability which prevented 
him from performing household chores. 

Pursuant to the Board's remand, the veteran was afforded an 
additional VA examination in June 2005 to determine the 
nature and severity of his Grave's disease.  The examiner 
noted that he had reviewed the veteran's claims file prior to 
the examination.  The examiner noted that the veteran had 
been treated with I-131 on three separate occasions in 
service and had been on Synthroid replacement ever since.  
The veteran's current complaints involved fatigue, mental 
sluggishness, and weight loss (indicating that he went from 
190 pounds to 178 pounds).  It was noted that he developed 
hypertension in the last five years for which he was taking 
Lisinopril and Hydrochlorothiazide.  His cholesterol level 
was also elevated.  However, the veteran denied heart 
problems.  Objectively, the veteran weighed 178 pounds, had a 
blood pressure reading of 140/90, and a heart rate of 82 
beats per minute.  His heart had normal sinus and rhythm.  
His thyroid was not palpable.  The diagnosis was "Graves 
disease 1996, treated with I-131 on three different occasions 
with residual exophthalmia.  Otherwise, no other residual 
complications detected." 

In a June 2005 addendum report, the examiner explained that 
the veteran "no longer has Graves' disease since he was 
treated with I-131 which ablated the thyroid function."  
Instead, he now has secondary hypothyroidism status post I-
131 treatment.  The examiner then explained that the 
veteran's only current symptom involved exophthalmia, which 
is a residual of Grave's disease.  The examiner explained 
that hypertension was first diagnosed five years prior and is 
not a complication of hypothyroidism.  The examiner also 
noted that the veteran's elevated cholesterol and diabetes 
were not caused or aggravated by hypothyroidism.  

B.  Analysis 

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7. 

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  When 
the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).

The RO rated the veteran's Grave's disease under DC 7900, 
which provides a 10 percent rating for hyperthyroidism with 
tachycardia, which may be intermittent, and tremor; or where 
continuous medication is required for control.  A 30 percent 
rating is warranted for hyperthyroidism with tachycardia, 
tremor, and increased pulse pressure or blood pressure.  A 60 
percent rating is appropriate when hyperthyroidism causes 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure.  A 100 percent 
rating is provided where there is thyroid enlargement, 
tachycardia (more than 100 beats per minute), eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms.  See 38 C.F.R. § 4.119, DC 7900.

Note (1) following DC 7900 provides that if disease of the 
heart is the predominant finding, the disability should be 
evaluated under DC 7008 as hyperthyroid heart disease, if 
doing so will result in a higher evaluation than the use of 
DC 7900.  Note (2) following this code provides that if 
ophthalmopathy is the sole finding, the disability will be 
evaluated as impairment of field of vision pursuant to DC 
6080, diplopia under DC 6090, or impairment of central visual 
acuity pursuant to DCs 6061-6079.

As will be discussed below, the veteran has recently been 
diagnosed with hypothyroidism as a result of medication 
prescribed to control his hyperthyroidism.  Hypothyroidism is 
evaluated under DC 7903, which provides a 10 percent rating 
where there is fatigability, or where continuous medication 
is required for control; a 30 percent rating is assigned for 
hypothyroidism involving fatigability, constipation, and 
mental sluggishness; a 60 percent rating is assigned where 
hypothyroidism produces muscular weakness, mental 
disturbance, and weight gain; and a100 percent rating is 
assigned for hypothyroidism involving cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
See 38 C.F.R. § 4.119, DC 7903.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
Grave's disease.  Initially, the Board points out that the 
veteran's Grave's disease was initially productive of 
hyperthyroidism until approximately September 1999 when he 
became hypothyroid.  Therefore, the Board will apply DC 7900 
for the period prior to September 1999 and DC 7903 since that 
date. 

The Board notes that DC 7900 would not result in a rating in 
excess of 10 percent, as the criteria for the 30 percent 
evaluation require the presence of three symptoms: 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  Indeed, the Board notes that treatment records 
dated in June 1999 and February 2002 note that the veteran 
exhibited a slight tremor.  However, the evidence does not 
show that the veteran's symptoms due to Grave's disease 
involve tachycardia and increased pulse pressure or blood 
pressure.  

The Board notes that tachycardia is defined as "excessive 
rapidity in the action of the heart; the term is usually 
applied to a heart rate above 100 per minute and may be 
qualified as atrial, junctional (nodal), or ventricular, and 
as paroxysmal."  See Dorland's Illustrated Medical 
Dictionary 1659 (27th ed. 1994).  In this case, the evidence 
consistently shows that the veteran's heart demonstrated a 
normal rate and rhythm.  Moreover, an EKG and stress test 
performed in February 2000 were negative.  Thus, tachycardia 
has not been shown since the initial grant of service 
connection. 

The Board notes that the veteran has hypertension, as 
reflected in increased blood pressure readings at various 
times during his appeal.  However, a VA examiner in June 2005 
reviewed the claims file and specifically determined that the 
veteran's hypertension was not related to his hypothyroidism.  
As such, the Board need not attribute the veteran's 
hypertension to his service-connected Grave's disease.  
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, such signs 
and symptoms be attributed to the service-connected 
condition).  In short, a disability rating in excess of 10 
percent is not warranted for the veteran's Grave's disease 
under DC 7900 since the initial grant of service connection. 

The Board also finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's Grave's disease under DC 7903 since the initial 
grant of service connection.  As noted, a 30 percent rating 
for hypothyroidism under DC 7903 requires a showing of 
fatigability, constipation, and mental sluggishness.  The 
veteran reported sluggishness in August 1999, fatigue in 
February 2002, and both fatigue and mental sluggishness in 
June 2005.  However, the clinical evidence does not show, nor 
has the veteran alleged, that he has constipation.  Thus, the 
evidence does not show that the veteran's hypothyroidism 
meets the criteria for a 30 percent rating under DC 7903.

The Board also emphasizes that a VA examiner in June 2005 
reviewed the claims file and determined that exophthalmia was 
the only residual complication of the veteran's Grave's 
disease.   Hence, the veteran's Grave's disease is most 
consistent with a 10 percent evaluation under DC 7900 and DC 
7903.

The Board thus concludes that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for the veteran's Grave's disease.  Hence, the 
appeal is denied.

III.  Bilateral Exophthalmia

The record shows that the veteran developed bilateral 
exophthalmia due to his service-connected Grave's disease.  
In February 2000, the RO granted service connection and 
assigned a 10 percent disability rating for bilateral 
exophthalmia, effective November 1999.  The veteran appealed 
that decision with respect to the 10 percent rating.  See 
Fenderson, supra. 

A.  Factual Background

VA outpatient treatment records dated from 1998 to 2002 noted 
the veteran's complaints of diplopia in the morning for 
approximately 30 minutes.  However, testing for diplopia was 
not performed to confirm the veteran's complaints.  

At his December 1999 VA examination, the examiner noted the 
veteran's history of eye problems secondary to exophthalmia 
due to Grave's disease.  It was noted that he underwent a 
surgical decompression of the orbit in 1999 and was scheduled 
for decompression of the right side in the near future.  On 
physical examination, it was noted that the veteran had 
"very obvious exophthalmia bilaterally."  However, specific 
clinical findings were not reported.  The diagnoses included 
Grave's disease with bilateral exophthalmia.

At his September 2002 hearing, the veteran testified that he 
experienced double vision and that his eyelids would not 
close all the way because of his Grave's disease.  He 
complained that he would have to get up two to four times a 
night to put eye drops in each eye because of dryness.  

The veteran's eyes were examined by VA in June 2005.  At that 
time, the veteran complained of double vision in the morning 
that would resolve after 30 minutes.  He also reported double 
vision with left gaze.  He complained that his eyes were 
chronically red, tired, and dry.  On examination, the 
following findings were recorded concerning diplopia: Central 
20 degrees: not present; 21 to 30 degrees: present right 
lateral; and 31 to 40 degrees, present upward.  The veteran's 
uncorrected distant visual acuity was 20/30 in the right eye 
and 20/25 in the left, with corrected distant visual acuity 
of 20/20 bilaterally.  His uncorrected near visual acuity was 
20/70 bilaterally, with corrected near visual acuity of 20/20 
bilaterally.  His extraocular muscles were within normal 
limits.  His confrontation fields were full in both eyes.  A 
slit-lamp evaluation revealed the following findings:  That 
lids/lashes and conjunctiva were within normal limits, that 
both cornea were clear, that the anterior chamber was quiet, 
and that the iris and lens were within normal limits.  It was 
noted that diplopia was constant at all distances and was not 
correctable with prism.  The examiner's diagnostic assessment 
included:  (1) Graves ophthalmopathy of both eyes, with 
history of orbital decompression and strabismus surgery of 
the left eye, and residual lagophthalmos and diplopia, 
Goldmann field attached; (2) ocular hypertension; (3) 
diabetes mellitus without retinopathy; and (4) refractive 
error. 

B.  Analysis

The veteran's exophthalmia has been evaluated under DC 6090, 
for diplopia.  Under this code provision, ratings are based 
on the degree of diplopia and the equivalent visual acuity.  
38 C.F.R. Part 4 (2005).  The ratings are applicable to only 
one eye.  A rating cannot be assigned for both diplopia and 
decreased visual acuity or field of vision in the same eye.  
When diplopia is present and there is also ratable impairment 
of visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  Id. 

 If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
Id.

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses.  38 C.F.R. § 4.75 
(2005).  Loss of vision is rated pursuant to DCs 6061-6079.  
38 C.F.R. § 4.84a.  A 10 percent disability rating is 
warranted for impairment of central visual acuity in the 
following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.  A 
20 percent rating is warranted in cases of vision of 15/200 
in one eye and 20/40 in the other eye, 20/200 in one eye and 
20/40 in the other eye, 20/100 in one eye and 20/50 in the 
other eye, or 20/70 in one eye and 20/50 in the other eye.  
38 C.F.R. § 4.84a, DCs 6077, 6078.

Applying these criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
exophthalmia since the initial grant of service connection.  
Testing in June 2005 revealed that diplopia was present at 
right lateral between 21 and 30 degrees and present upward 
between 31 and 40 degrees.  Entering the category 
designations for each eye into Table V (Ratings for Central 
Visual Acuity Impairment) produces a disability percentage 
rating of 10 percent.  DC 6079.  Thus, there is no basis for 
a disability rating in excess of 10 percent for the veteran's 
exophthalmia since the initial grant of service connection. 

The Board thus concludes that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for the veteran's exophthalmia.  Hence, the appeal 
is denied.

IV.  Arthritis of the Right Shoulder

The record shows that the veteran has arthritis in his right 
shoulder as a result of an injury in service.  The record 
also shows that the veteran is right-hand dominant.  As a 
result, the February 2000 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
rating for arthritis of the right shoulder, effective 
November 1999.  

The veteran appealed that decision with respect to the 
noncompensable rating.  In November 2005, the RO granted an 
increased disability rating of 20 percent for this 
disability, effective November 1999.  Therefore, the issue on 
appeal is entitlement to an initial rating in excess of 20 
percent for arthritis of the right shoulder.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's arthritis of the right shoulder is presently 
rated as 20 percent disabling pursuant to DC 5010.  This 
Diagnostic Code provides that traumatic arthritis, 
substantiated by X- ray findings, is to be evaluated under DC 
5003 for degenerative arthritis, which in turn provides that 
such disability will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined under DC 5003.  See 38 C.F.R.      § 
4.71a, DC 5003.

Limitation of the arm is rated under DC 5201.  This code 
provision provides a 20 percent rating where motion of either 
arm is limited to the shoulder level.  A 30 percent rating 
requires that motion of the major arm be limited to midway 
between the side and shoulder level, and a 40 percent rating 
requires limitation of motion of the major arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, DC 5201.  

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 Vet. 
App. 129, 139 (1992).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that codes that provide a rating 
solely on the basis of loss of range of motion must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to pain, weakened movement, 
excess fatigability, or incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent for the veteran's 
arthritis of the right shoulder.  The record shows that the 
veteran was able to abduct and flex his right arm to 170 
degrees when examined by VA in February 2000 and June 2005.  
Although these findings show only a 10 degrees loss of full 
abduction and flexion, the veteran reported pain beginning at 
90 degrees.  Because painful motion is deemed to be limited 
motion even though there is no actual limitation of motion, 
the veteran's right shoulder disability was properly 
evaluated as though motion were limited to 90 degrees of 
abduction, which is essentially limitation of motion to 
shoulder level.  Hence, a 20 percent is appropriate under DC 
5201.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991); see also 38 C.F.R. §§ 4.40, 4.45.  

However, a 30 percent evaluation under DC 5201 requires 
motion of the dominant shoulder limited from midway between 
the side and shoulder level, which is essentially 45 degrees.  
Since the veteran's right arm demonstrated pain-free motion 
from zero to 90 degrees of abduction and flexion, there is 
simply no basis for a disability a disability in excess of 20 
percent under DC 5201, even with consideration of the 
veteran's complaints of pain.  See DeLuca, supra; see also 
38 C.F.R. §§ 4.40, 4.45.  

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a higher disability 
rating.  Initially, the Board notes that the evidence shows 
no ankylosis of the scapulohumeral articulation or impairment 
of the humerus related to the service-connected left shoulder 
disability, as contemplated by DCs 5200 and 5202.  See 
38 C.F.R. § 4.71a.  

The Board also has considered the provisions of the Rating 
Schedule for evaluation of diseases of the peripheral nerves 
such as DC 8518.  In this regard, DC 8518 provides a 40 
percent evaluation for severe incomplete paralysis of the 
circumflex nerve (major arm).  See 38 C.F.R. § 4.124a (2005).  
The Board recognizes that the June 2005 VA examination report 
listed a diagnosis of impingement syndrome of the right 
shoulder with degenerative arthritis of the right 
acromioclavicular joint.  Nevertheless, severe incomplete 
paralysis of the circumflex nerve was not shown on physical 
examination.  Under these circumstances, an evaluation in 
excess of 20 percent is not warranted under DC 8518.

The Board thus concludes that the preponderance of the 
evidence is against an initial disability rating in excess of 
20 percent for his service-connected arthritis of the right 
shoulder.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.

V.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the veteran has not argued, nor does the 
evidence show, that there are exceptional or unusual factors 
which would render application of the schedule impractical 
with respect to the veteran's service-connected 
hyperthyroidism (Grave's disease), bilateral exophthalmia, or 
arthritis of the right shoulder.  These disabilities have not 
caused marked interference with employment beyond that 
contemplated by the Rating Schedule, nor have they required 
frequent periods of hospitalization.  

The Board recognizes that the veteran is impaired as a result 
of his service-connected disabilities, but notes that such 
impairment has already been contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for hyperthyroidism 
(Grave's disease) is denied.

An initial rating in excess of 10 percent for bilateral 
exophthalmia is denied.


An initial rating in excess of 20 percent for arthritis of 
the right shoulder is denied.




____________________________________________
KELLY CONNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


